Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The closest prior art includes the following.

US Patent No. 10373256 teaches a methods and systems for providing automated methods of inspections that facilitate loss reporting and resolution are described. In some embodiments various remote evaluation tools are provided to collect information from remote locations. This information can be used to generate automated damage estimates which in turn can be used to direct the ordering of supplies, materials, and other resources. In addition, pre-damage and post-damage evaluations of an insured property may be collected using the remote evaluation tools. These evaluations can be used by adjusters (human adjusters and computer-based adjusters) to identify damage and process claims more efficiently.

US Patent 11210741 Methods and systems for providing automated methods of inspections that facilitate loss reporting and resolution are described. In some embodiments various remote evaluation tools are provided to collect information from remote locations. This information can be used to generate automated damage estimates which in turn can be used to direct the ordering of supplies, materials, and other resources. In addition, pre-damage and post-damage evaluations of an insured property may be collected using the remote evaluation tools. These evaluations can be used by adjusters (human adjusters and computer-based adjusters) to identify damage and process claims more efficiently.



Celebrant’s Press Release teaches a  point of sale system that streamlines the rebate process with Benjamin Moore's Contractor &amp; Commercial Pricing Program (CCP). Through the POS, retailers can generate, and automatically send a report to Benjamin Moore to receive credit for qualifying items. After selecting a date range, the report pulls and formats the necessary data based on the requirements of the rebate program including: Benjamin Moore Outlet Number, Customer ID, Address, Receipt ID, UPC Code, Item Description, Item Quantity, Selling Price, Job Number, Sales Rep and more. This makes it easier for retailers to participate and benefit from Benjamin Moore's CCP program.

The claims are allowable as the prior art fails to teach a rebate management system and rebate management program  comprising an interface for receiving, from an estimating system, an estimate corresponding  to an insurance claim, the estimate comprising one or more line items encompassing one or more  needed materials; a line item extraction engine that extracts information about the one or more  needed materials from the one or more line items of the estimate, the extracted information  comprising at least a material identifier and a material quantity; a rebate matching engine that  identifies, based on at least the material identifier, applicable rebate programs from among a  plurality of rebate programs having attributes stored in a rebate program database; and an  estimator/carrier/third party interface that enables communications with a communication device  regarding the applicable rebate programs. The rebate system may further comprise a purchasable  quantities engine that compares the material quantity to one or more purchasable quantities  stored in a purchasable quantities database and determines whether at least one of the one or  more purchasable quantities corresponds to the material quantity.    The rebate matching engine   further identify 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/RICHARD C WEISBERGER/               Primary Examiner, Art Unit 3698